Citation Nr: 1803624	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from September 1968 to September 1970 and died in January 2013. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision issued by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul Minnesota.

In February 2017, the Appellant testified before the undersigned during a videoconference hearing with the Appellant at the RO and the undersigned located in Washington D.C. A transcript of the hearing is included in the electronic claims file. 

The Appellant initially claimed benefits under 38 U.S.C. 1151. The Agency issued a development letter in September 2013, seeking the specifics of the alleged negligence by VA Medical Centers, which she felt caused the Veteran's death.  However, no response was provided. As such, that matter is not currently before the Board at this present time.

 The record was held open 90 days to provide her time to go to the Jefferson County Colorado Coroner's office to get a statement from the doctor was responsible for the amended death certificate for the Veteran. Yet, the Appellant informed the VA that the doctor is no longer with the Jefferson County Colorado Coroner's office. She requested to waive the remainder of the time and have the VLJ adjudicate the claim based on the evidence of record. She also waived her right to have this evidence reviewed in the first instance by the RO for consideration. Accordingly, the matter is properly before the Board for adjudication.


FINDINGS OF FACT

1. The Veteran died in January 2013. The original death certificate lists the causes of death as (1) staphylococcal sepsis, (2) cirrhosis, and (3) upper GI bleed.

2. At the time of his death, the Veteran was service-connected for the following conditions: post-traumatic stress disorder (PTSD) with associated depression (70 percent disabling); diabetes mellitus, Type II Agent Orange/Diabetes (DM II) (20 percent disabling); tinnitus (10 percent disabling); peripheral neuropathy of the right upper extremity (hands and fingers) secondary to DM II (10 percent disabling); peripheral neuropathy of  non-dominant left upper extremity (hands and fingers) secondary to DM II (10 percent disabling); peripheral neuropathy of the left foot secondary to DM II (10 percent disabling); peripheral neuropathy of the right foot, secondary to DM II,  (10 percent disabling); bilateral hearing loss (non-compensable rating); and erectile dysfunction (non-compensable rating). He also received special monthly compensation for loss of use of a creative organ, dependent's educational assistance. He was found to be totally disabled based on individual unemployability (TDIU) since November 17, 2005. The Veteran's rating was 90 percent, but received monthly compensation at 100 percent given the TDIU.

3. Staphylococcal sepsis, (2) cirrhosis, and (3) upper GI bleed were not manifest within one year of the Veteran's separation from service, nor are they otherwise related to his active military service. 

4. A service-connected disability was not a principal or contributory cause of the Veteran's death.

5. The Veteran's service-connected disabilities were not continuously rated totally disabling for 10 years prior to his death, the total disability evaluation was not in effect from the date of discharge from military service, and he was not a former prisoner of war. 

CONCLUSION OF LAW

1. The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (2017); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.3.04, 3.307, 3.309, 3.312 (2017).

2. The criteria for establishing entitlement to DIC under 38 U.S.C. § 1318 are not met. 38 U.S.C. §§ 1318, 5103, 5103A, 5107 (2017); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for the Cause of the Veteran's Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse, child, or parent is generally entitled to DIC. 38 U.S.C. § 1310 (West 2014); 38 C.F.R. § 3.5 (a) (2016); see generally 38 U.S.C. Chapter 11. Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C. §§ 101 (16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. 38 U.S.C. §§ 1110 (wartime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d). Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available. 38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c). 

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death. Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312 (c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself, of a progressive or debilitating nature. 38 C.F.R. § 3.312 (c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C. § 1310; 38 C.F.R. §§ 3.303 (a), 3.310, 3.312.

In this case, there is a death certificate that indicates that the Veteran's death may be related to a service-connected condition.  

Here, the Veteran's certificate of death shows that he died in January 2013. The Veteran's initial death certificate issued January 17, 2013 shows that the causes of death were (1) staphylococcal sepsis, (2) cirrhosis, and (3) GI bleeding.  At the February 2017 hearing, the Appellant testified that she went back to the Jefferson County Coroner's office and inquired if the Veteran's DM II was a contributing factor in his cause of death. However, the original physician who provided the causes of death was not available. The death certificate was amended by an associate physician of the same medical group on November 27, 2013, to show the Veterans cause of death was (1) GI bleed, (2) staphylococcal sepsis, and (3) DM II.   Cirrhosis of the level was not included on this amended death certificate.  

The death certificate was then amended again on February 18, 2014. The causes of death remained the same with the sole modification being that the original examiner became available and essentially affirmed the updated causes of death to include DM II.  

At the time of his death, the Veteran was service-connected for the following conditions: post-traumatic stress disorder (PTSD) with associated depression (70 percent disabling); diabetes mellitus, Type II Agent Orange/Diabetes (DM II) (20 percent disabling); tinnitus (10 percent disabling); peripheral neuropathy of the right upper extremity (hands and fingers) secondary to DM II (10 percent disabling); peripheral neuropathy of  non-dominant left upper extremity (hands and fingers) secondary to DM II (10 percent disabling); peripheral neuropathy of the left foot secondary to DM II (10 percent disabling); peripheral neuropathy of the right foot, secondary to DM II,  (10 percent disabling); bilateral hearing loss (non-compensable rating); and erectile dysfunction (non-compensable rating). He also received special monthly compensation for loss of use of a creative organ, dependent's educational assistance. He was found to be totally disabled based on individual unemployability (TDIU) since November 17, 2005. The Veteran's overall combined rating was 90 percent, but received a monthly compensation at 100 percent given the TDIU.

Turning first to the matter of whether the Veteran's original causes of death were related to service (staphylococcal sepsis, cirrhosis, and GI bleeding), January 2013 terminal treatment notes provide that he was admitted with a history of Hepatitis C and DM II and was transferred from Spanish Peaks Regional Medical Center for gram positive cocci bacteremia, sepsis and altered mental state. (See December 2013 medical Treatment Records (MTR) pg. 10). He was also diagnosed with L3-4 diskitis, encephalopathy, SB and colon thickening with negative C diff, HCV- cirrhosis, DM II, and nephrolithiasis during his hospitalization. A later lumbar MRI affirmed that the Veteran indeed had a bacterial infection; specifically, "unclear source methicillin sensitive staph aureus (MSSA)". (See December 2013 MTR (2) pg. 53; see also MTR (1) pg. 3, 17 and MTR (2) pgs. 3, 7, 9, 14, and 17). At death, the Veteran had the following diagnoses: (1) upper gastrointestinal bleed, (2) staphylococcus aureus bacteremia, (3) respiratory failure, (4) Encephalopathy, and (5) history of alcohol abuse. Id. at  3.  

The physician noted that it was not clear where the source of the infection was, though potential sources included diskitis and infection in his right hip.  Id. Treatment notes reflect that the Veteran had a surgical history of right hip arthroplasty approximately 6 years prior for hip fracture and gallbladder removal. Id.  at 23; see also December 2013 MTR pg. 51).  He was treated with a broad range of antibiotics and supported with ventilation. (See December 2013 MTR pg. 10).Then on the night of January 10, 2013, the Veteran was noted to have upper GI bleed and became anemic. Id. He passed the morning of January 11, 2013.  Id.  

Service treatment records (STRs) show no relevant abnormalities on his July 1968 entrance examination or Report of Medical History at entry. STRs generated during service lack documentation of staphylococcal sepsis, cirrhosis, and GI bleeding. 

More poignantly, the Veteran reported having a history of a motorcycle accident when he was 15 years old where he underwent a hip operation. Bone was extracted from his hip region as well as a tumor. (See STRs pg. 9).  While corroborating medical records of the hip surgery are not available in the record, it is clear from the plain face of the enlistment history that his hip complications pre-existed service; and therefore cannot be service connected.

The Veteran did not receive a separation examination. Rather, a review of the military personnel records reflect that the Veteran was discharged in lieu of trial by Court Martial of unauthorized periods of 9 and 5 days respectively, and escaped from lawful confinement. (See June 1982 Military Personnel Records pg. 1). 

Post-service treatment records are void of any complications until March/April 2006 when he sought treatment for a GI virus, 36 years post-service. (See June 2006 MTR pg. 3(2)). There is also no evidence of cirrhosis of the liver until May 2006. (See August MTR pg. 17, 20, 23).  The Veteran did not experience a staphylococcal sepsis until January 2013. (See December 2013 MTRs (1), (2), and (3)). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against a finding that the  Veteran's death was due to service-connected disability or otherwise etiologically related to his active military service. The probative evidence does not show that the conditions were related to the Veteran's active military service, or that any of these conditions were chronic disabilities incurred in service. While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related these disorders. The conditions were not found within one year of separation from service or shortly thereafter. Rather, the evidence reflects that the Veteran's staphylococcal sepsis, cirrhosis, and GI bleeding were not shown until many years after service discharge. The fact that he sought treatment for other conditions after service, but not these, weighs against the credibility of any statement that the disorders persisted since discharge. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the original causes of the Veteran's death (staphylococcal sepsis, cirrhosis, and GI bleeding), so there is no reasonable doubt to resolve in the appellant's favor. 

Turning to the Appellant's specific contention, there is conflicting evidence as to whether the Veteran's service-connected DM II caused or contributed to his death.  To the extent that the death certificate supports the claim, it is not entitled to any special evidentiary weight.  Rather, it must be considered as any other piece of evidence.  See, e.g., Weber v. Continental Cas. Co., 379 F.2d 729, 732 (10th Cir. 1967) ("When evidence is introduced rebutting the presumption, the presumption disappears, leaving in evidence the basic facts which are to be weighed.") (internal quotations omitted).  In general, the weight to be afforded a medical opinion is based upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the death certificate provides no factual basis or rationale for the conclusion stated.  

In February 2014, a VA examiner rendered an opinion as to the effects of the Veteran's DM II on his death. The examiner opined that the Veteran's cause of death is less likely than not related to his DM II. He further explained that the Veteran's diabetes was mild to moderate without compilations. He more likely than not developed staph aureus septicemia due to either his right hip prosthesis or lumbar diskitis, as stated by the infectious disease specialist. An acute GI bleed appears to be the final event that tipped the scales and caused the Veteran to die, in light of his multiple organ failure due to his MSSA septicemia. Regardless of the source of the infection, DM II plays little if any role because he had no end organ damage from the DM II and it was relatively controlled prior to the infection. Finally, DM II is not a direct risk factor for MSSA. 

The examiner noted that he reviewed the terminal health records, which shows the Veteran, complained of low back pain when he presented with the septic disease. On January 9, 2013, an infectious disease specialist stated that the lumbar MRI was consistent with infection, "unclear source methicillin sensitive staph aureus (MSSA). The examiner acknowledged that the Veteran was on sliding scale insulin during hospitalization. However, this was described as a standard practice for a diabetic, especially when they are very ill. Thus, that treatment was not an indication of the severity of his DM II.  The original death certificate does not list DM II as a cause of death. Diabetes was only a chronic medical problem, but not an acute or life threatening issue. It did not contribute to his worsening condition. Other than insulin sliding scale, little attention was given to the condition during his hospitalization, which indicates the role was minimal, if existent in his death.

The only medical evidence to the contrary of the February 2014, VA examination report is a single statement from the physician who issued the amended death certificate on November 2013, where she opined "[the] death certificate is filled out appropriately, but the medical record supports that the patient had diabetes. Since a contributing cause of death is staph septicemia, diabetes is also a contributing cause because it contributes to infection." (See December 2013 MTR (4)). 

Regulations specifically contemplate such casual relationships between chronic conditions and causes of death providing that it is not sufficient to show that [a condition] casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). Given that DM II was added many months later as the third cause of death, this statement far from suggests that the Veteran's DM II contributed to his staph infection. The examiner who issued the original death certificate personally assessed the Veteran, had access to the Veteran's medical history and did not indicate that DM II was a principal or contributory cause of death.  Accordingly, this opinion cannot be given probative weight.

The Board also acknowledges the lay evidence submitted by the Appellant, however, because the cause of the Veteran's death is medically complex, she does not possess the requisite expertise to render an opinion concerning the matter.  

The Board has considered the articles and literature submitted by the appellant in support of the claim; specifically the WebMD and American Diabetes Association information. This evidence, however, does not address the facts that are specific to this Veteran's particular case. Moreover, they were discussed by the VA examiner and distinguished from the facts here. The examiner noted that diabetes is not a direct risk factor for MSSA, as it is in other causes of sepsis such as Gram negative sepsis. As previously mentioned, the Terminal treatment records indicate that the Veteran had Gram positive cocci bacteremia sepsis. As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal. 


Accordingly, the Board finds that the preponderance of the evidence is against service connection for the causes of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor. 

In the alternative, the Board considered whether the Veteran's various service-connected disabilities at the time of death caused or contributed substantially or materially to the Veteran's cause of death. However, there is no probative evidence of such. Rather, the record contains the opinion of the VA examiner who determined that the underlying DM II less likely than not contributed to the terminal staphylococcal sepsis. The causes of the staphylococcal sepsis remain unknown. Yet, the VA examiner noted that the Veteran complained of low back pain when he initially presented with the septic disease and that the treating physician noted that diskitis and right hip hardware were possible sources of the staphylococcal infection several times in the ICU notes. There is no evidence that one of his various service-connected disabilities contributed substantially or materially to the Veteran's death, that it combined to cause death, or that it aided or lent assistance to the production of death.

The Board thus finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disorders were a principal or contributory cause of his death. The Board acknowledges that no medical opinion has been obtained on the relationship between the Veteran's service-connected disorders and his staphylococcal sepsis, cirrhosis, and GI bleeding. However, the Board again finds that the record, which does not reflect competent evidence suggesting such a link, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim. As the records provide no basis to grant this claim, and in fact were not contended by the Appellant, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim. 38 U.S.C. § 5103A (a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

II. Entitlement to DIC under 38 U.S.C. § 1318

Pursuant to 38 U.S.C. § 1318(a), benefits are payable to the surviving spouse and to the children of a deceased Veteran in the same manner as if the death were service-connected. A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling. See 38 U.S.C. § 1318(b); 38 C.F.R. § 3.22(a). The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. Id. The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16 and 3.22(c).

"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date. See 38 C.F.R. § 3.22(b).

Claims under 38 U.S.C. § 1318 are adjudicated based on decisions rendered during the Veteran's lifetime. See 38 C.F.R. § 20.1106. Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

As noted above, at the time of his death, the Veteran was service-connected for the following conditions: post-traumatic stress disorder (PTSD) with associated depression (70 percent disabling); diabetes mellitus, Type II Agent Orange/Diabetes (DM II) (20 percent disabling); tinnitus (10 percent disabling); peripheral neuropathy of the right upper extremity (hands and fingers) secondary to DM II (10 percent disabling); peripheral neuropathy of  non-dominant left upper extremity (hands and fingers) secondary to DM II (10 percent disabling); peripheral neuropathy of the left foot secondary to DM II (10 percent disabling); peripheral neuropathy of the right foot, secondary to DM II,  (10 percent disabling); bilateral hearing loss (non-compensable rating); and erectile dysfunction (non-compensable rating). He also received special monthly compensation for loss of use of a creative organ, dependent's educational assistance. He was found to be totally disabled based on individual unemployability (TDIU) since November 17, 2005. The Veteran's overall combined rating was 90 percent, but received a monthly compensation at 100 percent given the TDIU.

Unfortunately, the Veteran's TDIU rating falls short of the 10-year requirement by approximately 2 years and 10 months. He had also not been continuously rated totally disabling since his September 1970 discharge, and he was not a former prisoner of war.

There is nothing in the record indicating, nor has the appellant alleged, that the Veteran should have been receiving, or was entitled to receive, compensation at the total rate prior to November 2005, and it has not been alleged that any prior rating decision was clearly and unmistakably erroneous. See Cole v. West, 13 Vet. App. 268 (1999). The threshold legal criteria for benefits under 38 U.S.C. § 1318 have not been met, and the appellant's claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994). In so concluding, the Board in no way intends to minimize the Veteran's sacrifices during his military service, or the appellant's sincerity in pursuing her claim. However, the Board is obligated to decide cases based on the evidence before it. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


